Per Curiam.
A judgment upon, a verdict in this cause in favor of plaintiff in error was removed to this court and reversed upon the ground that the evidence at the trial established the negligence of plaintiff in error, contributing to the injury for which he sought damages from defendant in error, and that a nonsuit should have been allowed. Pennsylvania Railroad Co. v. Leary, 27 Vroom 705.
A venire de novo having been issued, the cause was again tried. The trial judge, being of opinion that the evidence adduced at the trial was substantially identical with that giveri at the former trial and passed upon in this court, directed a nonsuit. His direction is the sole ground on which a reversal is urged.
An examination of the bill of exceptions and the evidence contained therein has led a majority of the court to the con*669elusion that the trial judge was correct in his opinion, and rightly directed a nonsuit.
The judgment must therefore be affirmed.
For affirmance — The Chief Justice, Van Syokel, Lippincott, Gummere, Ludlow, ColLins, Nixon, Hendrickson, Adams, Vredenburgh. 10.
For reversal — Dixon, Bogert. 2.